DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 4 MAY 2022.
Priority
This application is a 371 of PCT/US2017/059324. Applicant’s claim for the benefit of a prior-filed application, PCT/US2017/059324 filed 31 OCT 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/415,353 filed on 31 OCT 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) filed on 30 APR 2019 has been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
The citation of references incorporated in the specification (filed 30 APR 2019; pp. 29-30 and 33-36) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Objections to the Specification and Drawings
The prior objection to the specification due to the presence of unannotated nucleotide sequences in the disclosure is withdrawn in light of applicant’s amendments. Applicant has added sequence identifiers to claims 3 and 7 and to the Specification, updated the Sequence Listing, and deleted Figure 13C. 
Election/Restriction
Applicant’s response, filed on 4 MAY 2022, and election, without traverse of Group I, claims 1-3, drawn to an AAV vector, virion or viral particle comprising a nucleic acid encoding deactivated Cas9 (dCas9) is acknowledged. Applicant’s elections, without traverse, of species: gRNA, (CAG)6 [SEQ ID NO: 1]; small molecule therapeutic, actinomycin D (ActD); and disease or disorder, myotonic dystrophy type 1, are also acknowledged.
Upon further search and consideration it is noted that elected species “(CAG)6” is a species of the genus “CTG repeat-targeting gRNA” (claim 3). Therefore, the restriction of the gRNA species: “CTG repeat-targeting gRNA” is withdrawn. See figure provided below. 
Claim status
Claims 1-9 are pending. Claims 3 and 7 are amended. Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Claims 1-3 are under examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation CTG repeat-targeting gRNA, and the claim also recites (CAG)6 gRNA which is the narrower statement of the range/limitation. “(CAG)6” is a species of the genus “CTG repeat-targeting gRNA” as described in the following 103 rejection. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

TREMBLAY
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by TREMBLAY (WO 2015/139139 A1; Filed 20 MAR 2015; Publ. 24 SEP 2015; cited in IDS and IWO filed in IFW on 30 APR 2019).
TREMBLAY teaches an AAV vector [0042] (including an AAV virion or an AAV viral particle; [0133], [0138]) comprising a nucleic acid encoding dCas9 [0015]-[0016], [0041] and at least one gRNA [0041]; see also [0117]-[0118]. Thus TREMBLAY clearly anticipates the invention of claims 1-2 before the effective filing date (EFD) of the application.
ZHANG
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by ZHANG (WO2015070212A1; Publ. 14 MAY 2015).
ZHANG teaches AAV vectors, including AAV virions or an AAV viral particles, ([0025], [0160], [0162], [0165]) comprising a nucleic acid encoding deactivated Cas9 (dCas9; [0014], [0015], [0016], [0019], [0083]) further comprising a guide RNA (gRNA) ([0015], [0020], [0021], [0083]). Thus ZHANG clearly anticipates the inventions of claims 1-2 before the EFD of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
ZHANG
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (WO2015070212A1; Publ. 14 MAY 2015).
ZHANG teaches AAV vectors, including AAV virions or an AAV viral particles, ([0025], [0160], [0162], [0165]) comprising a nucleic acid encoding deactivated Cas9 (dCas9; [0014], [0015], [0016], [0019], [0083]) further comprising a guide RNA (gRNA) ([0015], [0020], [0021], [0083]). Thus ZHANG clearly anticipates the inventions of claims 1-2 before the EFD of the application.
Furthermore, ZHANG teaches that dCAS may be fused to a functional domain capable of modulating gene expression to create a dCas-TF (where TF signifies transcription factor) ([0011] and citations above). ZHANG teaches that when a dCas-TF is supplied with an Htt-specific guide RNA (for application’s related to treatment of Huntington’s disease), the system modulates Htt gene expression [0015]. ZHANG also teaches that the Htt gene comprises CAG (or  CTG, sense and antisense strands) trinucleotide repeat expansions ([0004], [0016], [0086]; [0251] Table 4). ZHANG teaches and demonstrates that a practitioner may desire targeting these repeat sequences with specific guide RNAs [0016] in order to direct inactivated nucleases that have been modified with TF fusion peptides to the target sequences comprising these repeat expansion sites in order (not to cleave the sites but) to regulate the gene expression ([0011], [0015], [0016], [0086], [0104], [0188]; see also, Tables 2B and 4 for target sites/sequences, and Figure 15 for demonstration of gene regulation).
ZHANG also clearly discloses what was well known in the art before the EFD of the application, that a practitioner could design the 20 nucleotide (nt) guide RNA, part of the crRNA, to guide the Cas/dCas to any desired sequence [0139]. ZHANG also reduces to practice regulation of the Htt gene with another modified nuclease, engineered TALE-TF, directed to the CAG (or CTG) trinucleotide repeats (Table 4; Fig. 15), thus indicating these target sequences as a rational choice of a target sequence for dCas-TF strategies. A practitioner interested in dCas-TF mediated gene regulation at a CAG or CTG trinucleotide expansion site would thus, at once envisage a 20nt gRNA comprising CAG (or CTG repeats) targeting the CTG or CAG repeat expansions in the target sequences, respectively, in view of ZHANG (see Examiner generated figure below). As the guide RNA would comprise about 20 nts complementary to the target sequence, a guide RNA comprising (CAG)6 (18 nts) or a CTG-targeting gRNA would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application. 
repeat target sequence:  	5’ CTGCTGCTGCTGCTGCTGCTGCTG 3’
complimentary gRNA:	3’ GACGACGACGACGACGACGACGAC 5’
exemplary gRNA:		5’ CAGCAGCAGCAGCAGCAGCAGCAG 3’
	Thus, although ZHANG does not explicitly disclose a reduction to practice wherein a specific gRNA comprises a (CAG)6, such a gRNA would have been prima facie obvious in view of the teaching of ZHANG before the EFD of the application. A practitioner would have a reasonable expectation of success in view of the teachings of ZHANG in regard to the design and generation and use of an AAV vector (or virion or viral particle) comprising a nucleic acid encoding a dCas and a guide RNA wherein the gRNA was a CTG repeat-targeting guide RNA and wherein a (CAG)6 gRNA would be a prima facie obvious embodiment among the limited possible embodiments of a CTG repeat-targeting gRNA (of about 20 nts in length). A practitioner would have a reasonable expectation in generating such a construct because ZHANG indicates that such vectors would be reasonably expected to regulate gene expression in vitro and/or in vivo in models and studies of Huntington’s disease or in analogous situations or disorders where gene function is associated with trinucleotide repeat expansions of CTG or CAG, such as Huntington’s.
ZHANG–VANDENDRIESSCH–TREMBLAY
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (WO2015070212A1; Publ. 14 MAY 2015), as applied to claims 1-2 above, and further in view of VANDENDRIESSCH (WO2015173436A1; Publ. 19 NOV 2015).
ZHANG teaches AAV vectors, including AAV virions or an AAV viral particles, ([0025], [0160], [0162], [0165]) comprising a nucleic acid encoding deactivated Cas9 (dCas9; [0014], [0015], [0016], [0019], [0083]) further comprising a guide RNA (gRNA) ([0015], [0020], [0021], [0083]). Thus ZHANG clearly anticipates the inventions of claims 1-2 before the EFD of the application.
Furthermore, ZHANG teaches that dCAS may be fused to a functional domain capable of modulating gene expression to create a dCas-TF (where TF signifies transcription factor) ([0011] and citations above). ZHANG teaches that when a dCas-TF is supplied with an Htt-specific guide RNA (for application’s related to treatment of Huntington’s disease), the system modulates Htt gene expression [0015]. ZHANG also teaches that the Htt gene comprises CAG (or  CTG, sense and antisense strands) trinucleotide repeat expansions ([0004], [0016], [0086]; [0251] Table 4). ZHANG teaches and demonstrates that a practitioner may desire targeting these repeat sequences with specific guide RNAs [0016] in order to direct inactivated nucleases that have been modified with TF fusion peptides to the target sequences comprising these repeat expansion sites in order (not to cleave the sites but) to regulate the gene expression ([0011], [0015], [0016], [0086], [0104], [0188]; see also, Tables 2B and 4 for target sites/sequences, and Figure 15 for demonstration of gene regulation).
ZHANG also clearly discloses what was well known in the art before the EFD of the application, that a practitioner could design a 20 nucleotide (nt) guide RNA, part of the crRNA, to guide the Cas/dCas to any desired sequence [0139]. And ZHANG also reduces to practice regulation of the Htt gene with another modified nuclease, engineered TALE-TF, directed to the CAG (or CTG) trinucleotide repeats (Table 4; Fig. 15), thus indicating these target sequences as a rational choice of a target sequence for dCas-TF strategies. A practitioner interested in dCas-TF-mediated gene regulation at a CAG or CTG trinucleotide expansion site would thus, at once envisage a 20nt gRNA comprising CAG (or CTG repeats) targeting the CTG or CAG repeat expansions in the target sequences, respectively, in view of ZHANG (see Examiner generated figure below). Furthermore, VADENDRIESSCH discloses a DMPK genomic target sequence of a CRISPR guide RNA (gRNA), SEQ ID NO: 51 (20 nts), that is 100% identical to the 18 nucleotides (nts) of SEQ ID NO: 1, and thus comprises SEQ ID NO: 1 for treatment of a different CAG trinucleotide repeat disorder (see Prior Art Made of Record, below). Thus, VADENDRIESSCH evidences that a gRNA comprising (CAG)6 would have been obvious to one of ordinary skill in the art, before the EFD of the application, in order to direct a Cas (or modified Cas, such as dCas-TF) to the CTG repeat target sequence in order to regulate the gene of interest.
	Thus, a practitioner would have a reasonable expectation of success in view of the teachings of ZHANG and VADENDRIESSCH in regard to the design and generation and use of an AAV vector (or virion or viral particle) comprising a nucleic acid encoding a dCas and a guide RNA wherein the gRNA was a CTG repeat-targeting guide RNA and wherein a (CAG)6 gRNA would be a prima facie obvious embodiment among the limited possible embodiments of a CTG repeat-targeting gRNA (of about 20 nts in length) because VADENDRIESSCH teaches said gRNA comprising (CAG)6 for targeting a Cas nuclease to a CTG repeat expansion target sequence. A practitioner would have a reasonable expectation in generating such a construct because ZHANG indicates that such vectors comprising a dCas would be reasonably expected to regulate gene expression in vitro and/or in vivo in models and studies of Huntington’s disease or in analogous situations or disorders where gene function is associated with trinucleotide repeat expansions of CTG or CAG and because VADENDRIESSCH discloses the exact gRNA for target said sequence in another trinucleotide repeat expansion disorder. Furthermore, both ZHANG and VADENDRIESSCH teach AAV vectors as preferred embodiments for delivering modified nucleases for gene therapy applications (citations above, and VADENDRIESSCH: p. 38 lns 15-18, p. 46 lns 7-8, p. 51 lns 28-29).  
	Thus the inventions of claims 1-3 would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of ZHANG and VADENDRIESSCH.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VANDENDRIESSCH (WO2015173436A1; Publ. 19 NOV 2015) discloses a DMPK genomic target sequence of a CRISPR guide RNA (gRNA), SEQ ID NO: 51 (20 nts), that is 100% identical to the 18 nucleotides (nts) of SEQ ID NO: 1, and thus comprises SEQ ID NO: 1. VANDENDRIESSCH also discloses that DMPK is also known as dystrophia myotonica protein kinase or myotonic dystrophy protein kinase, and the cytogenetic location of the DMPK gene is 19q13.3; and also that sequences BCH41948 and BCH42031 are respectively the T and U versions of the sequence shown as SEQ ID NO: 51 in the sequence listing. See results 479 and 480 in IFW sequence search results filed on 9 JUL 2022.
Conclusion
	Claims 1-3 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                         
/KEVIN K HILL/Primary Examiner, Art Unit 1633